Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 have been examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on International Application No. PCT/JP2018/016000, filed Apr. 18, 2018, which claims priority from Japanese Patent Application No. 2017-093169, filed on May 9, 2017. 

Information Disclosure Statement
The examiner reviewed IDS document(s) on 5/21/21, 2/21/21, 12/4/19 and 11/8/19, carefully considering the art cited within the document(s).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   Specifically, claim(s) 1-6 are directed to a method for a device; however, not only nothing in the claims suggest 
The examiner suggests to include a limitation specifically indicating the device performing the claimed method, e.g. including “wherein the above steps are implemented by the device” as a last step of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-18 are replete with antecedent basis issues.  The claim language should be amended in order to clearly articulate different entities (base points), e.g. 
“… acquiring related information generated for each of a plurality of base points representing feature points of biometric information extracted from an image, for a collation base point and a registration base point, the collation base point being a base point of the plurality of base points that is included in authentication information for collation used for biometric authentication,  the registration base point being a base point of the plurality of base points that is included in authentication information for registration stored in the memory, the related information associating attribute information with a central base point, the attribute information being information that, when a base point of the plurality of base points that is a target of attention among the plurality of base points is set as the central base point and a predetermined number of the base points arranged around the central base point are set as peripheral base points, indicates a feature of an arrangement on the image of each of the predetermined number of peripheral base points…”  
For the purpose of the initial examination, the claims are treated as best understood but applicant should review all the claims (e.g. claims 7 and 13, for example) to address all the antecedent basis issues. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 7-9 and 13-15 is/are rejected under 35 U.S.C. 103 unpatentable over Roddy (Roddy et al., “Fingerprint Features—Statistical Analysis and System Performance Estimates”, PROCEEDINGS OF THE IEEE, VOL. 85, NO. 9, SEPTEMBER 1997, pg. 1390-1421, INSPEC Accession Number: 5714225) in view of Miyasaka (USPUB 20040096086).

As per claims 1-2, 7-8 and 13-14, Roddy teaches comparing two different fingerprint subsegments selected from complete prints for the purpose of verifying a user’s identity.  Specifically, the segments obtained from a [fingerprint of] known user at the time of enrollment or registration are compared with the acquired live scan [of a fingerprint] (scanned fingerprint equated to an image).  Matching uses vital information about the feature of pores information where minutia points uses the relative position and orientation, where for a number of enrolled pores with the position relative to a local reference points are used in authentication.   Note that a common reference (central or origin) points in each of the print segments is examined, see section IV Automated matching Principles.  Also note discussion regarding pores and lattice model for sweat gland/pore placement on the finger in the Introduction section.
Additionally, Roddy’s discussion regarding Fig. 4 and Fig. 5 expressly addresses the attribute information, as required by claim 1, that are matched/compared against/with the registration (enrolled) attributes. While not expressly cited, clearly a skilled in the art would appreciate that is the same central base points and the base points arranged around the central points (the points within the same region) would have to be compared (as also clearly suggested by section IV and in particular Fig. 5 with the associated text as well as the subsection C. Feature of Search Area) in order for the invention to work.  Lastly, the subsection F. Match Score addresses calculation a degree of similarity to determine correspondence between the authentication information for collation and the registration authentication information.
Furthermore, the introduction explains the biometric information being skin information, and the feature points being sweat pores on ridges of skin, and given no specific definition of the “predetermined” number/value/angles clearly Roddy’s teaching (e.g. Fig. 5 and 6 with the associated text) meets the broadest reasonable interpretation of other limitations of claims 3, 9 and 15.
The discussed above Roddy’s teaching addresses the broadest reasonable interpretation of the limitations of claims 1-3, 7-9 and 13-14 with the exception of Roddy not expressly teaching the use of a device including a processor and memory.  However, a skilled in the art would readily appreciate that such solution would have been obvious to one of ordinary skill in the art before the effective filling date of the invention as illustrated by Miyasaka (see Fig. 4 with the associated text, for example) given the predictable benefit of automation and efficiency.

Conclusion

Claims 4-6, 10-12 and 16-18 dependent on claims 3, 9 and 15, overcame the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433